Citation Nr: 1736363	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to February 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  In November 2016, a videoconference Board hearing was held before the undersigned.  Transcripts of both hearings are in the record.  

The issue of service connection for right ear hearing loss (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 2007 rating decision denied service connection for tinnitus and right ear hearing loss, based essentially on findings that such disabilities were not shown.

2.  Evidence received since the June 2007 rating decision includes the Veteran's sworn testimony that his tinnitus symptoms began in service; relates to the unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating such claim.

3.  It is reasonably shown that the Veteran's tinnitus began in service and has persisted. 

4.  Evidence received since the June 2007 rating decision includes records that show the Veteran has a right ear hearing loss disability; relates to the unestablished fact necessary to substantiate the claim of service connection for a right ear hearing loss; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  New and material evidence has been received and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants in full the claim regarding tinnitus, and the portion of the claim regarding right ear hearing loss that is being decided, there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, (e.g., tinnitus).  Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The U.S. Court of Appeals for Veterans Claims has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold one.  The Court interpreted the language of 38 C.F.R. § 3.156(a) and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding opening".  See Shade v. Shinseki, 24 Vet. App. 110 (2010).
A June 2007 rating decision denied the Veteran service connection for tinnitus and right ear hearing loss, based essentially on findings that there was no current diagnosis of either disability.  He was informed of, and did not appeal, the decision, or submit new and material evidence within a year following the decision, and that decision is final.  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the June 2007 rating decision included the Veteran's STRs, postservice VA treatment records, and the Veteran's statements.  The record did not show a current diagnosis of tinnitus or right ear hearing loss.

Evidence received since the June 2007 rating decision includes VA and private treatment records through 2017, a VA examination report, and statements and testimony from the Veteran.  On March 2011 VA examination, right ear hearing loss and tinnitus were diagnosed.  At the November 2016 hearing before the undersigned, the Veteran testified that he first noticed hearing problems about one month after he returned from Vietnam, and that treatment providers have told him that his tinnitus and right ear hearing loss are due to exposure to noise in service.

The evidence received since the June 2007 rating decision was not before agency decision-makers at that time, is new, and directly addresses an unestablished fact necessary to substantiate claims of service connection for tinnitus and right ear hearing loss (diagnoses of such disabilities are shown in postservice medical records).  The March 2011 examination report establishes that the Veteran has tinnitus and right ear hearing loss.  His (presumed credible) testimony suggests that they may have been incurred in or caused by his service.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the evidence received since June 2007 is both new and material, and the claims of service connection for tinnitus and right ear hearing loss must be reopened.  

De novo consideration of the claim regarding right ear hearing loss is addressed in the remand below.

Tinnitus

The analysis turns to de novo review.  The Board observes that the Veteran is not prejudiced by the Board's proceeding to de novo review upon reopening without returning the matter to the AOJ for initial de novo review, because the benefit sought is being granted.  

The Veteran contends that service connection for tinnitus is warranted because it resulted from his exposure during service to excessive levels of noise from mortars, weapons fire and explosions without hearing protection.  His DD 214 reflects that his MOS was duty soldier.  Based on his MOS and his accounts of related duties and events, it may reasonably be conceded that he had some exposure to hazardous levels of noise in service.

On April 2008 VA treatment, the Veteran reported decreased hearing sensitivity and constant tinnitus in the right ear since a grenade explosion in service.  He reported occupational noise exposure from buses in his work for the Chicago Transit Authority; he denied recreational noise exposure.  

On March 2011 VA examination, the examiner noted that the Veteran's hearing was within normal limits bilaterally on service entrance in 1965 and service separation in 1967.  The Veteran reported a right ear hearing loss began in service in 1967, following a grenade explosion; he indicated he did not report the incident.  He reported that he cannot hear on his right side and has to turn his left ear toward the speaker during conversations.  He reported he served as a quartermaster and engineer, and was exposed to noise from mortars, weapons fire and explosions, without the use of hearing protection.  He denied history of occupational or recreational noise exposure.  He reported tinnitus (described as constant ringing and buzzing in the right ear that began in service following a grenade explosion).  The examiner opined that, based on a lack of evidence in the claims file and the lack of proximity between service and the first audiogram on record (in 2008), the Veteran's tinnitus is less likely than not related to his military service.

At the May 2012 DRO hearing, the Veteran testified that he was exposed to noise from grenades, mortars, B-52 bombers, helicopters, and gunfire.  He testified that he first noticed ringing in his ears shortly before he left Vietnam but never complained about it.  

At the November 2016 Board hearing, the Veteran testified that he first noticed that he had a problem with his hearing about a month following his return from Vietnam, but ignored it.  He testified that he heard ringing and what sounded like an "egg frying" in his ear, which has persisted to the present time.

The postservice treatment records in evidence contain no further opinions regarding the etiology of the Veteran's tinnitus.

In essence, tinnitus is a disability that is diagnosed based on self-report (by the person experiencing it), and is incapable of objective confirmation; hence, the Veteran is competent and eminently qualified to establish by his own accounts that he has tinnitus, and has had it continuously since service (which is one way of substantiating a service connection claim; see 38 C.F.R. § 3.303(b)).  Consequently, what is presented to the Board is the question of the Veteran's credibility (i.e., are his accounts that his tinnitus began in service and has persisted since credible).  The conflicting evidence that must be addressed includes a VA examination/opinion report.

The Board finds the reasoning by the VA examiner to be non-persuasive.  The examiner opined that, because the Veteran's hearing was normal at separation from service and based on the lack of proximity between the dates of service and the date of the first audiogram on record (2008), it is less likely than not that his current tinnitus is from military noise exposure.  However, hearing within normal limits (at the 500 to 4000 Hertz frequencies) does not preclude the existence of tinnitus, because tinnitus may occur (and be found service-connected) in the absence of a hearing loss disability.  The Veteran is competent to report experiencing constant tinnitus since his active duty service, as he did on the VA examination and in hearing testimony.

It is not in dispute that the Veteran has tinnitus as such diagnosis is established by subjective complaints (and generally is incapable of objective verification); no medical provider has contested (and the Board finds no reason to question) the Veteran's reports that he has tinnitus.  Because tinnitus (as organic disease of the nervous system) is a chronic disease listed in 38 C.F.R. § 3.309(a), one way of establishing a nexus between tinnitus and service is by showing continuity of symptoms.  See Walker v. Shinseki, 708 F 3d 1331 (Fed. Cir. 2013).  The Veteran has indicated that is the situation in the instant case, and the Board finds no reason to question the credibility of his accounts.  His reports of exposure to noise trauma in service are not inconsistent with the circumstances of his service/his MOS; the Board finds his explanation that he has had tinnitus ever since service not implausible, but instead reasonably credible.  There is nothing in the record that directly contradicts his accounts.  The Board notes that the VA examiner did not address the Veteran's lay accounts; therefore, that opinion against his claim cannot be found persuasive. 

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that the Veteran's tinnitus began in service and has persisted.  The requirements for establishing service connection are met; service connection for tinnitus is warranted.  


ORDER

The appeal to reopen a claim of service connection for tinnitus is granted, and service connection for tinnitus is granted on de novo review.

The appeal to reopen a claim of service connection for right ear hearing loss is granted.




REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

On March 2011 VA examination, the examiner noted that the Veteran's hearing was within normal limits bilaterally on service entrance in 1965 and separation in 1967.  The diagnosis was moderate to severe right ear sensorineural hearing loss through 250 to 4000 Hertz, dropping to a profound hearing loss through 6000 to 8000 Hertz.  The examiner opined that, based on a lack of evidence in the claims file and the lack of proximity between the dates of service and the date of the first audiogram on record (2008), the Veteran's complaints of hearing loss are less likely than not related to his military service.  The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  The March 2011 VA examiner's medical opinion regarding the Veteran's right ear hearing loss is inadequate for rating purposes because the examiner failed to provide adequate rationale for the negative opinion offered; merely noting a hearing loss disability was not shown in service, and noting the length of the intervening period between service and the first audiogram (showing hearing loss disability) is insufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further development for an adequate medical opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an otologist or audiologist to determine the likely etiology of his right ear hearing loss disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination/interview of the Veteran, the examiner must offer an opinion that responds to the following: 

Please identify the likely etiology for the Veteran's right ear hearing loss disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his acknowledged exposure to noise trauma in service?  

The examiner must explain the rationale for the opinion in detail; if the right ear hearing loss is determined to be unrelated to service, the provider should identify the etiology for the hearing loss considered more likely (and explain why that is so).

2.  The AOJ should then review the record, arrange for any further development suggested by additional information received, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


